                                                                                                           .....~~
                                                                                                       i
                                                                                                                           FILED
                                                                            DISTRICT COURT
        Case 2:18-mj-02623-DUTY Document 11 Filed 10/09/18 Page 1 of 1 U.S.
                                                                         Page    ID #:43
 Name &Address:
                                                                                                                     'OCT - 9 2018
                                                                                                           CENTRAL UiSiRiCT Oi- ir:_?F `. ;`'!
                                                                                                           BY                              ----.


                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

United States of America                                                     CASE NUMBER:

                                                                                                        18-MJ-2623-1
                                                         PLAINT[FF(S)
                                    V.
Benjamin Drake Daley                                                              FINAL COMMITMENT AND WARRANT OF REMOVAL
                                                                                       Western           District of          Virginia
                                                       DEFENDANT(S).         At
                                                                                                           (City)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment, to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑      Indictment              ❑         Information                   If~        Complaint                ❑           Order of court
❑      Pretrial Release        ❑         Probation                     ❑          Supervised Release       ❑           Violation Notice
       Violation Petition                Violation Petition                       Violation Petition

charging him or her with (brief description of offense)


L~     in violation of Title ~ g                              United States Code, Section (s) 201,371

❑      in violation of the conditions of his or her pretrial release imposed by the court.

❑     in violation ofthe conditions of his or her supervision imposed by the court.
The defendant has now:
Cf~    duly waived arrival of process.
C~     duly waived identity hearing before me on 10/2/20]8
❑     duly waived preliminary hearing before me on
❑     had a preliminary hearing before me on                                               ,and it appears that there is probable cause
      to believe that the offense so charged has been committed and that the defendant has committed it.
❑     had an identity hearing before me on                                        ,and it appears that the defendant is the person
      named as charged, and:
      ❑ Bail has been set at $                                   but has not been posted.
      d    No bail has been set.
      L~ Permanent detention has been ordered.
      ❑ Temporary detention has been ordered.

     ~C~- q~ 7~~~S
     (
Date                                                          U ited States Magistrate Judge
                                                                      RETURN
Received this commitment and designated prisoner on                                                        ,and on                             ,
committed him to                                                                                  and left with the custodian at the same time
a certified copy of the within temporary commitment.
                                                              United States Marshal, Central District of California

Date                                                      Deputy

M-I S (01/09)                                 FINAL COMMITMENT AND WARRANT OF REMOVAL
